296 F.2d 733
Harry H. OSHRIN, Appellant,v.Emma B. UNDERWOOD, Appellee.
No. 18938.
United States Court of Appeals Fifth Circuit.
December 21, 1961.

Appeal from the United States District Court for the Northern District of Texas; Joseph B. Dooley, Judge.
Max E. Ramsey, Ramsey, Barber & Smith, for appellant.
Winston P. Brummett, Lubbock, Tex., H. A. C. Brummett, Dickens, Tex., for appellee.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
The Court has carefully studied the record and briefs in this case. We hold that the district court did not err in refusing to find for the appellant on the theory of a breach of the covenant of quiet enjoyment. We affirm too the district court's holding that the evidence offered by the plaintiff-appellant to show damages was insufficient to support any tenable theory of recovery.

The judgment is

2
Affirmed.